          Case 1:20-cr-00242-TNM Document 1 Filed 11/03/20 Page 1 of 2




                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA

UNITED STATES OF AMERICA                      :      Criminal No.
                                              :
                 v.                           :
                                              :
MICHAEL WAYNE JOHNSON                         :      VIOLATION:
                                              :      18 U.S.C. ' 1001
                       Defendant.             :      (Making a False Statement)

                                        INFORMATION

       The United States Attorney charges:

                                         COUNT ONE
                                    (Making a False Statement)

    1. At all times material to this Information, defendant MICHAEL WAYNE JOHNSON

(“JOHNSON”) was employed as a Background Investigator for the United States Office of

Personnel Management (“OPM”), an agency within the executive branch of the federal

government and headquartered in Washington, D.C. He was assigned to the National

Background Investigations Bureau (“NBIB”), formerly known as Federal Investigative Services

(“FIS”), where his job was to conduct background investigations.

   2. On or about January 25, 2016, in the District of Columbia and elsewhere, defendant

JOHNSON, in a matter within the jurisdiction of the executive branch of the government of the

United States, did knowingly and willfully make a materially false, fictitious, and fraudulent

statement and representation, in that in a Report of Investigation of a background investigation of
         Case 1:20-cr-00242-TNM Document 1 Filed 11/03/20 Page 2 of 2




H.A.M., defendant JOHNSON represented that he had interviewed V.S. about H.A.M, when, in

truth and in fact, defendant JOHNSON had not interviewed V.S., who is an acquaintance of

H.A.M.

   (Making a False Statement in Violation of Title 18, United States Code, Section 1001)

                                                 MICHAEL R. SHERWIN
                                                 Acting United States Attorney for the
                                                 District of Columbia


                                          By:    _________________________
                                                 BIANCA M. FORDE
                                                 N.Y. Bar # 4647509
                                                 Public Corruption & Civil Rights Section
                                                 555 Fourth Street, N.W., 5th Floor
                                                 Washington, DC 20530
                                                 (202) 252-1706
                                                 Bianca.forde@usdoj.gov
